Citation Nr: 0407864	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1942 to January 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously conducted evidentiary development with 
respect to the claims on appeal, and that action thereafter 
requested in the Board's remand of June 2003 has been 
accomplished to the extent possible.  This case is now ready 
for appellate consideration.  


FINDINGS OF FACT

1.  Hearing loss is related to combat service.  

2.  Tinnitus is related to combat service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in combat service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2003).

2.  Tinnitus was incurred in combat service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
following the filing of the veteran's claim in September 2000 
and prior to the initial rating action of August 2001, 
correspondence from the regional office (RO) in March 2001 
advised the veteran of the evidence necessary to substantiate 
his claims and of the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  In addition, following the RO's efforts 
to obtain relevant treatment records, the August 2001 rating 
action and February 2002 statement of the case notified the 
veteran of the VCAA and advised the veteran of the need to 
submit medical evidence that the veteran had current hearing 
loss and tinnitus that was incurred during military service.  
Moreover, following the veteran's submission of a chronology 
of his exposure to numerous episodes of cannon fire while on 
board the USS Baltimore during World War II, the Board 
obtained medical opinions in May 2003 concerning the etiology 
of any current hearing loss and tinnitus, and July 2003 
correspondence from the RO again notified the veteran of what 
the RO was doing to develop the claim and what the veteran 
could still do.  An August 2003 supplemental statement of the 
case also provided the veteran with the guidelines of the 
VCAA, informed the veteran of the medical opinions of May 
2003, and reiterated that while his most recently submitted 
evidence did reflect findings of hearing loss and tinnitus, 
he still needed to provide medical opinion evidence linking 
current hearing loss and/or tinnitus to the veteran's combat 
service.  

With respect to the VCAA notices submitted in March 2001 and 
July 2003, the Board observes that the United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, while the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," as demonstrated by the foregoing communications 
from the RO and the Board, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board also again notes that the Board obtained VA medical 
opinions regarding the etiology of the veteran's hearing loss 
and tinnitus in May 2003, and that the record otherwise 
contains other medical records that enable the Board to 
address the relevant issues relating to the veteran's claims.  
The veteran has also been provided with the applicable laws 
and regulations and there is no indication that there are any 
outstanding relevant documents or records that have not been 
obtained or that have not already been adequately addressed 
in documents contained in the claims file.  

Finally, as a result of the Board's decision to grant service 
connection for both hearing loss and tinnitus, any failure to 
notify and/or develop the claims cannot be considered 
prejudicial to the veteran.

Consequently, based on all of the above, the Board finds that 
no further notification or development is required in this 
matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002). 

In addition, when a veteran served 90 days or more during a 
period of war and organic diseases of the nervous system 
become manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2003).

With respect to the claim seeking service connection for 
hearing loss, the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 (2002), discussed 
below, then operates to establish when a hearing loss can be 
service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service medical records do not reflect any complaints or 
treatment for any hearing problem.  However, during the 
veteran's active service with the Navy, the record reflects 
that the veteran was a gunner's mate on board the USS 
Baltimore, and the Board consequently concedes that the 
veteran was exposed to noise as a result of his occupational 
specialty and that the development of hearing loss and 
tinnitus is consistent with his history of combat service as 
a gunner's mate.  

Private medical records from Dr. M. for the period of 
November 1995 to February 1996 reflect that in November 1995, 
the veteran complained of increased cricket sound in the 
right ear that was also described as ringing in the ears.  He 
also indicated that he had right ear hearing loss that had 
worsened over the last few years.  Examination of the ears 
revealed negative findings.  The impression was sinusitis.

VA outpatient treatment records from September 2000 indicate 
that the veteran had been using drops for hearing impairment 
resulting from bilateral earwax.

On the authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
40
95
95
LEFT

15
50
70
75

Pure tone threshold averages were 63 on the right and 53 on 
the left.  Word recognition evaluation indicated recognition 
ability of 92 percent in the right ear and of 96 in the left 
ear.  The examiner commented that the veteran served in World 
War II as a gunner's mate aboard a Navy cruiser and that his 
military noise exposure consisted of big guns aboard ship.  
The examiner also noted that the veteran complained of 
bilateral progressive hearing loss and bilateral constant 
tinnitus for a number of years.  The veteran had been wearing 
hearing aids for the previous five to six years.  The veteran 
also complained of a loss of smell since nasal reconstruction 
surgery approximately eight years earlier.  The examiner 
interpreted the results of the audiogram to reveal bilateral 
high-frequency sensorineural hearing loss.  The examiner's 
review of service medical records revealed that they were 
negative for hearing loss and tinnitus, and that physical 
examination of the veteran's hearing performed at the time of 
service separation in January 1946 revealed normal findings.

The diagnoses were bilateral high-frequency sensorineural 
hearing loss, bilateral constant tinnitus, and chronic 
rhinitis.  The examiner first commented that since there was 
nothing in the veteran's service medical records regarding 
onset of nasal problems or loss of smell, it appeared obvious 
that the veteran's current nasal problems were unrelated to 
military service.  Also, since the examiner's review of the 
service medical records was negative for hearing loss and 
tinnitus, and since the veteran was noted to have normal 
hearing at the time of separation from service, it appeared 
most likely that the veteran's current hearing loss and 
tinnitus both occurred subsequent to separation from active 
service.  The examiner further stated that it should be noted 
the veteran had some non-military noise exposure from use of 
a chainsaw to cut wood for greenhouse heating and also had 
been subject to noise exposure from machinery while working 
for T. I.  Therefore, it was the examiner's opinion that it 
was less likely than not that the veteran's current hearing 
loss and tinnitus were related to noise exposure or acoustic 
trauma that occurred while serving in the military.

July 2003 medical reports from Dr. S. note that the veteran 
suffered from bilateral sensorineural hearing loss.  Dr. S. 
did not opine as to whether such hearing loss was related to 
the veteran's military service.

Additional records from Dr. M. for the period of November 
1995 to February 1996 were received in August 2003.  These 
records reflect that the veteran reported that he was a 
gunner's mate in the service and had also used power tools.  
The veteran denied the use of any hearing protection.  
Findings during this time frame consisted of tinnitus and 
normal hearing through 1500 Hertz sloping to a profound 
sensorineural hearing loss bilaterally at 8000 Hertz.  These 
records further reflect the issuance of hearing aids in 
January 1996.


II.  Analysis

The Board has carefully reviewed the evidence of record, and 
again notes that the veteran has diagnoses of tinnitus and 
hearing loss, and that the development of hearing loss and 
tinnitus is consistent with his history of combat service as 
a gunner's mate.  Moreover, the Board finds that the evidence 
is sufficient to establish that the veteran was exposed to 
combat during service.  

Thus, having determined that combat service has been 
established and that the claimed disabilities are consistent 
with such combat, the remaining matter for consideration is 
whether service connection for the veteran's hearing loss and 
tinnitus has been rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  

In this regard, although the claims file also now contains 
the medical opinion of a May 2003 examiner who opined that it 
was less likely than not that the veteran's current hearing 
loss and tinnitus were related to noise exposure or acoustic 
trauma that occurred while serving in the military, the Board 
notes that this is a degree of proof below the standard of 
clear and convincing evidence that is required to rebut 
entitlement to service connection for hearing loss and 
tinnitus as a result of combat service pursuant to 
38 U.S.C.A. § 1154(b).  Therefore, the Board finds that the 
evidence currently of record fails to rebut the presumption 
of service connection under 38 U.S.C.A. § 1154(b).

Accordingly, resolving every reasonable doubt in favor of the 
veteran, the Board finds that service connection for hearing 
loss and tinnitus is warranted pursuant to 38 U.S.C.A. 
§ 1154(b).  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).


ORDER

The claim for service connection for hearing loss is granted.

The claim for service connection for tinnitus is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



